Name: Commission Regulation (EEC) No 2036/77 of 14 September 1977 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/ 12 Official Journal of the European Communities 15 . 9 . 77 COMMISSION REGULATION (EEC) No 2036/77 of 14 September 1977 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 707/73 (2 ), and in particular Article 27 ( 5) thereof, Having regard to Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece ( 3 ), and in particular Article 8 thereof, Whereas Article 28 ( 1 ) of Commission Regulation (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds (4 ), as last amended by Regulation (EEC) No 676/76 (5 ), fixed the amount of the security referred to in Article 9 (2) of Council Regulation (EEC) No 2114/71 of 28 September 1971 concerning aid for oil seeds ( b ), as last amended by Regulation ( EEC) No 2730/71 ( 7 ) ; whereas , having regard to the trend of prices on the world market and to the level of aid fixed in recent months , it is necessary to increase the amount of the security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 28 ( 1 ) of Regulation (EEC) No 1204/72, the expression 'seven units of account ' is replaced by the expression ' 14 units of account '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . O OJ No L 175 , 29 . 6 . 1973 , p. 5 . (3 ) OJ No 197 , 29 . 10 . 1966 , p . 3393 /66 . C4 ) OJ No L 133 , 10 . 6 . 1972 , p. 1 . ( 5 ) OJ No L 81 , 27 . 3 . 1976 , p. 22 . ( b) OJ No L 222, 2 . 10 . 1971 , p. 2 . ( 7 ) OJ No L 282, 23 . 12 . 1971 , p . 18 .